Citation Nr: 1513177	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-09 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1987 to July 1993.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

Sleep Apnea

In November 2009, the Veteran submitted a claim for service connection for sleep apnea.

The Veteran's service treatment records are silent for evidence of sleep apnea.  A May 1993 report of medical history reflects that the Veteran denied a history of frequent trouble sleeping.

A July 2007 VA treatment note indicates the Veteran received a C-PAP machine from a private physician and that he brought a copy of a sleep study for continued VA treatment.  In connection with September 2009 VA treatment, the Veteran was assessed with sleep apnea.

In March 2011, the Veteran's mother reported she noticed her son's sleep apnea when he separated from service in 1993, that he remained tired throughout the day, and occasionally fell asleep in the middle of conversations over the years.  In April 2011, the Veteran's brother also indicated that the Veteran slept poorly, woke up feeling tired, remained tired throughout the day, and fell asleep in conversations over the years after he separated from active service.

In July 2011, the Veteran reported his sleep condition began within one year of discharge from active service.

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's treatment for sleep apnea, lay statements that the Veteran had symptoms of sleep apnea at separation from service, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed sleep apnea.  

Hypertension

In November 2009, the Veteran contended that he had had hypertension since 1992.  

The report of an October 1987 enlistment examination documents a blood pressure reading of 120/72.  In a September 1989 service treatment record (STR), the Veteran's blood pressure was noted to be 126/90.  In a December 1989 STR, the Veteran's blood pressure was noted to be 126/92.  In a November 1990 STR, the Veteran's blood pressure reading was 100/70.  In an October 1990 STR, the Veteran's blood pressure was noted to be 102/68 and in a September 1990 STR reading, the Veteran's blood pressures were recorded as 138/90, 110/70, and 110/80.  In a February 1991 STR, the Veteran's blood pressure was noted to be 100/78.  In an April 1991 STR, the Veteran's blood pressure was noted to be 122/84.  In a February 1992 emergency room STR, the Veteran's blood pressure was noted to be 169/90 upon arrival, with additional readings of 147/69, 137/72, and 120/80.  February 1992 follow-up STRs record blood pressure readings of 143/79 and 146/91.  In a May 1992 STR, the Veteran's blood pressure was noted to be 134/74.  At a May 1993 separation examination, the Veteran's blood pressure reading measured 135/81.  An undated STR indicates the Veteran separated from service in May 1993, provides blood pressure readings of 148/85, 137/83, and 142/94, and provides an assessment of isolated hypertension.

A July 1997 VA medical certificate indicates that during a physical examination for a job, the Veteran was found to have found high blood pressure.  The Veteran reported that his parents had high blood pressure, current blood pressure was 170/110, and he was given a diagnostic impression of hypertension.

A September 1997 VA Medical Center treatment record indicates the Veteran reported a family history of hypertension and was assessed with very high blood pressure with a reading of 172/108.  A December 1997 VA treatment note reflects the Veteran reported being under a lot of stress and that he had not taken blood pressure medication for the past 30 days.  The assessment was stage 1 hypertension.

In connection with March 2010 VA treatment, the Veteran reported at-home blood pressure readings of 120-140 systolic and 80-93 diastolic, with a diagnosis of hypertension and noted that at the Veteran's initial November 2009 visit, blood pressure readings were over 150 systolic and over 95 diastolic.  

A March 2010 VA treatment record indicates the Veteran had had a diagnosis of hypertension since 1994, with a current blood pressure reading of 139/89.

In an April 2011 VA examination report, the examiner noted that hypertension began in 1992, that the Veteran had a diagnosis of hypertension in military service, and that hypertension was intermittent with remissions.  The examiner reported the Veteran's blood pressure reading was 150/83, with no evidence of congestive heart failure or pulmonary hypertension.  The VA examiner noted that the Veteran had hypertension during active service and opined that hypertension was not as likely as not caused by or a result of hypertension present during military service because "strenuous training may raise the blood pressure.  Diastolic blood pressure may be due to atherosclerosis."  The examiner noted that review of pathology textbooks reported that early atherosclerosis was found in the aorta of young soldiers from the Korean war, and that the American soldier was predisposed to essential hypertension due to their Western diet.  The examiner further explained that the Veteran's hypertension "may be due to essential hypertension," which may be due to stress or posttraumatic stress disorder (PTSD).  The examiner noted that essential hypertension was common in middle-aged adults and that military training "may be cause or effect" of hypertension.  The examiner concluded that predisposure due to a Western diet and stress of military training "may cause" hypertension.

The Board finds that the April 2011 VA examination report is inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the April 2011 VA examiner opined that the Veteran's hypertension was not related to service but it is unclear whether the opinion was based on a finding that hypertension was related to stress from training and/or PTSD, a report of early arteriosclerosis in soldiers, predisposure from Western diets, or a combination of the factors.  Further, the VA examiner failed to provide an opinion as to whether the Veteran's hypertension began in service, or within one year of separation from service, with adequate rational that accounts for all evidence of record, to include documented elevated blood pressure readings in service.  Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from March 2010 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from March 2010 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that sleep apnea had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.   

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also arrange for all pertinent evidence of record to be made available to the examiner who performed the April 2011 hypertension examination.  The examiner should review the Veteran's pertinent history and then provide an opinion as to whether there is a 50 percent or better probability that hypertension had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.   

If the examiner is unable to provide the required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is unavailable, the required opinion with supporting rationale should be obtained from another health care professional with sufficient expertise.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




